Title: From George Washington to William Stephens Smith, 7 December 1790
From: Washington, George
To: Smith, William Stephens



Sir,
Philadelphia December 7th 1790.

As I find the duties of your office can be executed by a deputy during your absence, and the business which calls you to Europe appearing to be important to your private interest; I feel a pleasure in complying with the request for leave of absence made in your letter of the 1st Inst., and sincerely wish you a pleasant voyage—a prosperous completion of your business & a happy return to your Country—With very great esteem & regard I am Sir Yr Mo. Ob. St

G.W.

